COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER


Style:                       Maxine Adams and Cecil Adams v. Rebecca Ross
Appellate case number:       01-11-00098-CV
Trial court:                 County Court at Law No. 1 of Harris County, Texas
Trial court case number:     980,231

        The Court has been informed that this case did not settle at mediation. Accordingly, this
case is reinstated.

       Appellants’ brief was filed prior to the abatement for mediation on October 31, 2012.
Appellee’s brief is ORDERED filed with this Court within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Harvey Brown
                    Acting individually       ☐ Acting for the Court


Date: December 17, 2012